IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


MATTHEW CHARLTON,                           : No. 54 EAL 2016
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
            v.                              :
                                            :
                                            :
PMA INSURANCE GROUP AND                     :
MYLENE ZIMMERMAN,                           :
                                            :
                   Petitioners              :


                                       ORDER



PER CURIAM

     AND NOW, this 28th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.